Case 1:20-cv-01006-GHW Document 121-15 Filed 07/02/21 Page 1 of 10




                       Exhibit 15
Case 1:20-cv-01006-GHW Document 121-15 Filed 07/02/21 Page 2 of 10
Case 1:20-cv-01006-GHW Document 121-15 Filed 07/02/21 Page 3 of 10
Case 1:20-cv-01006-GHW Document 121-15 Filed 07/02/21 Page 4 of 10
Case 1:20-cv-01006-GHW Document 121-15 Filed 07/02/21 Page 5 of 10
Case 1:20-cv-01006-GHW Document 121-15 Filed 07/02/21 Page 6 of 10
Case 1:20-cv-01006-GHW Document 121-15 Filed 07/02/21 Page 7 of 10
Case 1:20-cv-01006-GHW Document 121-15 Filed 07/02/21 Page 8 of 10
Case 1:20-cv-01006-GHW Document 121-15 Filed 07/02/21 Page 9 of 10
Case 1:20-cv-01006-GHW Document 121-15 Filed 07/02/21 Page 10 of 10
